NOVAGOLD RESOURCES INC. First Quarter 2013 Management’s Discussion & Analysis February 28, 2013 (Unaudited) Table of Contents Management's Discussion and Analysis 3 General 3 Description of business 3 Corporate developments 3 Results of operations 5 Liquidity and capital resources 7 Related party transactions 8 Financial instruments 8 Significant accounting estimates and judgments 11 New accounting pronouncements 12 Risk factors 13 Disclosure controls and internal control over financial reporting 13 Cautionary notes 14 NOVAGOLD RESOURCES INC. Q1 2013 2 Management’s Discussion and Analysis General This Management’s Discussion and Analysis (“MD&A”) of NOVAGOLD RESOURCES INC. (“NOVAGOLD”, “we”, “our” or the “Company”) is dated April 9,2013 and provides an analysis of NOVAGOLD’s financial results for the quarter ended February 28, 2013 compared to the previous year. The following information should be read in conjunction with the Company’s November 30, 2012audited consolidated financial statements and related notes which were prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. All amounts are in Canadian dollars unless otherwise stated. The Company’s shares are listed on the Toronto Stock Exchange and the NYSE-MKT under the symbol “NG”. Additional information related to NOVAGOLD, including the Company’s Annual Information Form is available on SEDAR at www.sedar.com, on EDGAR at www.sec.govand the Company’s website at www.novagold.com. Description of business NOVAGOLD is a precious metals company engaged in the acquisition, exploration and development of precious metal properties primarily in Alaska, U.S.A. and British Columbia, Canada. Our current properties include a 50% interest in the Donlin Gold project in Alaska, U.S.A. and a 50% interest in the Galore Creek copper-gold-silver project in British Columbia, Canada. Our flagship asset Donlin Gold, advanced to the permitting phase in 2012. Donlin Gold is located in a state with low geopolitical risk that has a long history of mining, established permitting standards and processes, and a government supportive of resource development. Corporate developments Our goals for 2013 include to: · Advance the permitting of Donlin Gold on time and on budget. · Optimize the Donlin Gold project by lowering upfront capital requirements and increasing the rate of return. · Maintain a healthy balance sheet. · Further evaluate opportunities to monetize the value of Galore Creek and increase its reserves and resources. · Continue an effective corporate social responsibility program. Financing In the first quarter of 2013, all of the remaining 36.5 million warrants were exercised and as a result the Company issued 36.5 million shares and received proceeds of $54.0 million (US$54.4 million). The Company has $309.3 million (US$299.9 million) in cash and cash equivalents as of February 28, 2013. Corporate governance On February 28, 2013, the Company announced the resignation of Tony Giardini from the Company’s Board of Directors effective March 1, 2013. Mr. Giardini's departure takes place in conjunction with his appointment as Executive Vice-President & Chief Financial Officer of Kinross Gold Corporation. Concurrently, the Company instituted a number of changes to the chairmanship and membership of its Committees. Kalidas Madhavpeddi replaced Tony Giardini as the Chair of the Compensation Committee and Sharon Dowdall replaced Tony Giardini as a member of the Audit Committee. Gil Leathley replaced Kalidas Madhavpeddi as the Chair of the Environmental, Health, Safety and Sustainability and Technical Committee. NOVAGOLD RESOURCES INC. Q1 2013 3 Property review Donlin Gold Donlin Gold is the world’s largest known undeveloped gold deposit. Donlin Gold is owned and operated by Donlin Gold LLC, a limited liability company that is owned equally by wholly-owned subsidiaries of NOVAGOLD and Barrick Gold Corporation (“Barrick”). The project area is located entirely on private, Alaska Native-owned land and Alaska state mining claims totaling 154,631acres (62,577 hectares). Donlin Gold LLC has a good working relationship with Calista Corporation (“Calista”) and The Kuskokwim Corporation (TKC), owners of the mineral and surface rights to Donlin Gold. In January 2012, NOVAGOLD filed a National Instrument 43-101 technical report (the “Donlin Gold Technical Report”) regarding the feasibility study update on Donlin Gold (the “Updated Feasibility Study”). A copy of the Donlin Gold Technical Report is available on our website at www.novagold.com and as well at www.sedar.com or www.sec.gov. The Donlin Gold deposit is located on Calista lands, selected for their mineral potential, and the project operates under a mining lease with Calista. Calista is one of 13 regional Alaska Native corporations established as part of the Alaska Native Claims Settlement Act of 1971 (ANCSA). The mining lease agreement obligates Donlin Gold to make certain payments, including royalties, and undertake other commitments to Calista. TKC, an entity formed in 1977 by ten ANCSA village corporations located along the middle region of the Kuskokwim River, is the owner of the surface rights estate for most of the project lands.Donlin Gold operates under a surface use agreement with TKC. Donlin Gold is negotiating a restructuring of the TKC agreement. Among other benefits, the surface use agreement provides TKC with payments for lands used and protection of subsistence activities. On August 7, 2012, we announced that Donlin Gold LLC commenced permitting of the project. This announcement followed the Donlin Gold LLC Board of Directors approval of the Project's Updated Feasibility Study. Barrick and NOVAGOLD have expressed their commitment in advancing the project through permitting. Donlin Gold subsequently submitted a Plan of Operations and the Wetlands Permit Application under Section 404 of the U.S. Clean Water Act to the U.S. Army Corps of Engineers (the “Corps”), formally initiating the permitting process. This permit application triggered the start of the preparation of an Environmental Impact Statement (EIS) under the National Environmental Policy Act (NEPA). The Corps, which is the lead agency for the NEPA process, selected URS Alaska Inc. (URS), an independent contractor to prepare the EIS. On December 14, 2012, the Notice of Intent for the EIS was published in the Federal Register by the Corps, which initiated the public scoping process. In the first quarter of 2013, public scoping meetings were held in villages and communities in Western Alaska and Anchorage to help identify the questions and concerns that should be addressed in the EIS. URS is preparing an analysis to identify any gaps in the baseline data that will be used to prepare the EIS. URS will also prepare a summary of the questions and concerns that were presented at the scoping meetings and in scoping comments submitted to the Corps.The Corps launched its website for the EIS project during the quarter to increase the information flow to the public at www.donlingoldeis.com. NOVAGOLD’s share of funding for Donlin Gold was US$2.5 million in the first quarter. In 2013, Donlin Gold expects to spend approximately US$30.0 million (NOVAGOLD’s share US$15.0 million) to continue the permitting process, for community engagement, and development efforts. We record our interest in the Donlin Gold project as an equity investment, which results in our 50% share of Donlin Gold expenses being recorded in the income statement as an operating loss. The investment amount recorded on the balance sheet primarily represents working capital advanced to Donlin Gold LLC. Galore Creek Galore Creek is a large copper-gold-silver project located in northwestern British Columbia, Canada, in the Territory of the Tahltan Nation. The project is held by the Galore Creek Partnership (the “partnership”), in which wholly-owned subsidiaries of NOVAGOLD and Teck Resources Limited (“Teck”) each own a 50% interest. Galore Creek Mining Corporation (GCMC) manages Galore Creek operations. The 293,838 acre (118,912 hectare) property holds a large undeveloped porphyry-related deposit. On July27, 2011 we announced the results of the pre-feasibility study (PFS), which confirmed the technical and economic viability of the Galore Creek project. In November 2011, we announced our intention to investigate opportunities to sell all or part of our interest in Galore Creek. The sale process commenced in March 2012 and is ongoing. NOVAGOLD RESOURCES INC. Q1 2013 4 On February 25, 2013, the Company announced the results of a 27,873-meter resource in-fill and geotechnical drilling program conducted during 2012 at Galore Creek. The 2012 in-fill drilling campaign confirmed previously reported drill results and demonstrated the potential for a substantial extension of the mineralized area beyond the limits of the current PFS pit. Additionally, GCMC made a new discovery called the Legacy zone, a 700-meter long mineralized zone, as currently defined by drilling, that remains open in all directions and is located adjacent to the Central Pit. The Legacy zone is the focus of a planned 10,000 meter exploration drill program in 2013. Galore Creek expenditures in 2013 are expected to be approximately $16.0 million (NOVAGOLD share $8.0 million) which includes updating the resource model with the latest 2012 drill results; as well as drilling to further define the extent of the Legacy zone mineralization, and assess its impact on future mine design. In the first quarter, NOVAGOLD’s share of funding was $0.7 million, primarily for administrative expenses and site care and maintenance costs during the winter season. We record our interest in the Galore Creek project as an equity investment, which results in our 50% share of Galore Creek expenses being recorded in the income statement as an operating loss. The investment amount recorded on the balance sheet primarily represents the cost of the Company’s investment in the partnership since its formation in 2007, the acquisition costs related to Copper Canyon, and working capital advanced to the partnership. Results of operations Our operations primarily relate to the delivery of project milestones, including the achievement of various technical, environmental, sustainable development, economic and legal objectives, obtaining necessary permits, completion of feasibility studies, preparation of engineering designs and the financing to fund these objectives. In 2012, we completed the reorganization of the Company to focus on our primary asset, Donlin Gold. As a result, salaries and severance expenses and share-based payments were reduced substantially to $1.4 million and $5.5 million, respectively in the first quarter of 2013 compared with $3.2 million and $10.1 million, respectively in the first quarter of 2012. Cash and cash equivalents increased from $253.0 million at November 30, 2012 to $309.3 million at February 28, 2013 as the Company received $54.0 million in proceeds from the exercise of all remaining warrants. Therefore, the Company has sufficient funds to repay its US$95.0 million convertible notes and fund project and administrative costs all the way through permitting of Donlin Gold, a three to four year time period. In 2013, our share of project funding is expected to be US$15.0 million for Donlin Gold and $8.0 million for Galore Creek, and we expect approximately US$17.0 million in administrative costs. NOVAGOLD RESOURCES INC. Q1 2013 5 Quarterly information in thousands of Canadian dollars, except per share amounts First Quarter $ Fourth Quarter $ Third Quarter $ Second Quarter $ Expenses (1) Share-based payments Finance costs, net Foreign exchange gain (loss) ) Gain (loss) on embedded derivative ) Gain (loss) on derivative ) Income (loss) for the period ) ) ) Income (loss) per share - Basic ) ) ) - Diluted ) ) ) Cash and cash equivalents First Quarter $ Fourth Quarter $ Third Quarter $ Second Quarter $ Expenses (1) Share-based payments Finance costs, net Foreign exchange gain (loss) ) ) Gain (loss) on embedded derivative ) Gain (loss) on derivative ) Income (loss) for the period ) ) Income (loss) per share - Basic ) ) - Diluted ) Cash and cash equivalents (1) General and administrative, salaries and severance, professional fees, and corporate and development expenses. The net loss for the first quarter of 2013 was $13.8 million ($0.05 basic and diluted loss per share), compared to net income of $16.8 million ($0.07 per share, basic and a loss of $0.01 per share, diluted) for the first quarter of 2012. The Company recorded non-cash losses on embedded derivative and derivative liabilities related to U.S. dollar denominated convertible notes and common share warrants totaling $3.3 million in the first quarter of 2013 compared to non-cash gains in the first quarter of 2012 of $46.3 million. The fair value of the embedded derivative and derivative liabilities vary with changes in the Company’s share price and changes in the U.S. dollar exchange rate. The Company’s operating loss decreased to $6.6 million in the first quarter of 2013 from $27.4 million in the first quarter of 2012 due to significantly lower expenses related to salaries, severance, share-based payments and administrative costs as a result of the corporate reorganization completed in 2012. Project maintenance, mineral property and decommissioning expenses were eliminated in the first quarter of 2013 compared to expenses of $5.1 million in the first quarter last year as a result of the 2012 spin-out of NovaCopper Inc. and the Ambler project, in addition to the sale of the Rock Creek project. The Company’s combined share of project expenses at Donlin Gold and Galore Creek decreased to $5.5 million in the first quarter of 2013 from $7.7 million in in the first quarter of 2012. Foreign exchange gains increased by $6.5 million in the first quarter of 2013 as the Company’s U.S. dollar holdings increased on a Canadian dollar basis. Net financing costs increased $0.7 million due to lower accretion from notes receivable and higher accretion on the convertible notes. Factors that can cause fluctuations in the Company’s quarterly results include: the timing of stock option grants; foreign exchange rate gains or losses related to the Company’s U.S. dollar-denominated cash and cash equivalents; fluctuations in the Company’s share price, which affects the fair value of derivatives (U.S. dollar-denominated warrants) and embedded derivatives (U.S. dollar-denominated convertible debt); disposal of assets or investments, and changes in estimated reclamation and closure costs. Significant quarterly pre-tax items were as follows: NOVAGOLD RESOURCES INC. Q1 2013 6 First quarter 2013: None. Fourth quarter 2012: $5.3 million gain on the sale of Alaska Gold Company, including the Rock Creek project. Third quarter 2012: $3.1 million recovery from decommissioning liabilities resulting from a reduction in the Rock Creek closure cost estimate. Second quarter 2012: $71.6million gain on the spin-out of NovaCopper Inc. to shareholders. First quarter 2012: $27.8million gain on embedded derivative liability resulting from the decrease of the Company’s share price which reduced the fair value of the convertible feature for the convertible debt (embedded derivatives). Fourth quarter 2011: None. Third quarter 2011: $20.6million charge for decommissioning costs, and $6.9million inventory write-down to reflect the decision to proceed with closure activities at the Rock Creek project. Second quarter 2011: $16.1million gain on the disposition of alluvial gold properties near Nome, Alaska. Liquidity and capital resources Cash and cash equivalents was $309.3 million at February 28, 2013, an increase of $56.3 million from $253.0 million at November 30, 2012. The increase in cash during the first quarter of 2013 is primarily related to the receipt of $54.0 million in net proceeds from the exercise of all remaining warrants and foreign exchange gains of $11.6 million resulting from the strengthening of the U.S. dollar, partially offset by $8.4million used in operating activities during the period. The Company has sufficient cash and cash equivalents available to repay US$95.0 million of outstanding convertible notes due in 2015 and to advance Donlin Gold through the expected three-to-four year permitting process. Holders of the convertible notes have the option to require the Company to repurchase the convertible notes on May 1, 2013. The Company currently expects that it will be required to repurchase all outstanding notes. Cash used in operating activities was $9.3 million in the first quarter of 2013, a decrease of $15.3 million from the $24.6 million used in the first quarter of 2012. The decrease resulted from the successful reorganization of the Company in 2012 encompassing the spin-out of NovaCopper Inc., the sale of Alaska Gold Corporation which included Rock Creek, as well as a reduction in corporate overhead and administrative costs.The Company used $3.2million to fund its share of expenditures at the Donlin Gold and Galore Creek projects inthe first quarter of 2013, compared to $5.0million in the first quarter of 2012. The Company has no material off-balance sheet arrangements.The future minimum payments under operating leases at February 28, 2013 are approximately as follows. in thousands of Canadian dollars Operating leases $ Total NOVAGOLD RESOURCES INC. Q1 2013 7 The Company has a non-cancellable sublease for an office location and the future minimum sublease payments expected to be received as at February 28, 2013 are approximately as follows: in thousands of Canadian dollars Operating subleases $ Total Related party transactions During the period ended February 28, 2013, the Company provided exploration and management services to the following: US$88,000 (2012: US$50,000) to Donlin GoldLLC; office rental and services totaling $111,700 (2012: $250,000) to the Galore Creek Partnership; and management and office administration services totaling $112,500 (2012: Nil) to NovaCopper Inc., a company having seven common directors and common shareholders.At February 28, 2013, the Company had $0.1 million receivable from NovaCopper and $4.4 million receivable from the Galore Creek Partnership. Financial instruments Based on its activities, the Company is exposed to a variety of risks arising from financial instruments. These risks and management’s objectives, policies and procedures for managing these risks are disclosed as follows. The following provides a comparison of carrying and fair values of each classification of financial instrument as at February 28, 2013 and November 30, 2012. in thousands of Canadian dollars February 28, 2013 Loans and receivables $ Available for sale $ Held for trading $ Other financial liabilities $ Total carrying amount $ Total fair value $ Financial assets Cash and cash equivalents - - - Accounts and notes receivable - - - Investments At cost (a) - - - N/A At fair value - - - Reclamation deposits - - - Long-term accounts receivable - - - Financial liabilities Accounts payable and accrued liabilities - - - Promissory note (b) - - - Convertible notes (c) - - - Embedded derivative - - - Other liabilities - - - 93 93 93 NOVAGOLD RESOURCES INC. Q1 2013 8 in thousands of Canadian dollars November 30, 2012 Loans and receivables $ Available for sale $ Held for trading $ Other financial liabilities $ Total carrying amount $ Total fair value $ Financial assets Cash and cash equivalents - - - Accounts and notes receivable - - - Investments At cost (a) - - - N/A At fair value - Reclamation deposits - - - Long-term accounts receivable - - - Financial liabilities Accounts payable and accrued liabilities - - - Promissory note (b) - - - Convertible notes (c) - - - Embedded derivative - - - Derivative liability - - - Other liabilities - - - (a) The investments held at cost are not publicly traded and thus the fair value of the investments is not readily determinable. (b) The fair value of the promissory note payable to Barrick approximates its carrying value due to the floating interest rate. (c) The carrying value of the convertible notes is a split instrument between equity and liabilities. The fair value represents the value payable under the debt instrument. The Company uses the fair value hierarchy that classifies financial instruments measured at fair value at one of three levels according to the relative reliability of the inputs used to estimate the fair value. The financial instruments from the above schedule are classified as follows: Level 1 – Quoted prices in active markets for identical assets: investments. Level 2 – Observable inputs without significant adjustments: cash and cash equivalents, reclamation deposits.
